DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 5/28/21 regarding application 16/807365 that was initially filed on 3/3/20. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1 - 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Firminger et. al., US 2010/0131446 A1 (hereinafter Firminger) in view of Derrick et. al., US 2007/0063853 A1 (hereinafter Derrick), and further in view of Gemer, US 2013/0035602 A1 (hereinafter Gemer).

	As for claim 1, Firminger discloses a monitoring method comprising: monitoring ([0065], e.g., provide, N.B.: data is provided to be monitored) one or more sensor(s) ([0084], e.g., sensing device 35*) associated with a device ([0064], e.g., pedometer, accelerometers, and [0064], e.g., mobile communication device), wherein the one or more sensor(s) ([0084], e.g., sensing device 35*) are configured to collect personally identifiable information ([0084], e.g., video camera, N.B.: an image of a person is a personally identifiable information), wherein the personally identifiable information pertains to a monitored individual ([0084], e.g., user 20*) and enables the monitored individual to be uniquely identified ([0084], e.g., camera, N.B.: the image from camera can uniquely identify the user), wherein the one or more sensor(s) includes a Blood Alcohol Concentration (BAC) sensor ([0084], e.g., blood alcohol sensor); enabling a wireless transmitter ([0081], e.g., wireless and [0082], e.g., cellular phone) to transmit the monitored individual's compliance. 
	Firminger does not explicitly disclose determining, based upon monitoring the one or more sensor(s) associated with the device, the monitored individual's compliance with two or more monitored requirements, wherein the monitored requirements include one or more of a curfew requirement, compliance with one or more geographical constraints. 
([0023], e.g., tracking and communication device 10 and [0038], e.g., wearer), the monitored individual's compliance with two or more monitored requirements, wherein the monitored requirements include one or more of a curfew requirement ([0038], e.g., curfew), compliance with one or more geographical constraints ([0038], e.g., inclusion zones, exclusion zones).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger and Derrick before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of remote tracking and communication device of Derrick with a motivation to adapt the system dynamically for a changing situation for low cost implementation of such dynamic adaptation.
	Firminger as modified by Derrick does not explicitly teach determining, based upon monitoring the one or more sensor(s) associated with the device, the monitored individual's compliance with additional one or more monitored requirements, the monitored requirements include one or more of an abstinence requirement, compliance with a court order. 
	However, Gemer teaches determining, based upon monitoring the one or more sensor(s) associated with the device ([0019], e.g., monitoring device), the monitored individual's compliance with additional one or more monitored requirements, the monitored requirements include one or more of an abstinence requirement ([0019], e.g., alcohol monitoring device 100), compliance with a court order ([0003], e.g., court-ordered).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Derrick, and Gemer before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of mobile remote alcohol monitoring device of Gemer with a motivation to remotely monitor a monitored person's blood alcohol level when the monitored person is away from a place where a stationary device for blood alcohol measurement is located as taught by Gemer ([0005]).

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Firminger as modified by Derrick does not explicitly teach the personally identifiable information includes biometric data, wherein the biometric data includes one or more of a DNA analysis, an earlobe geometry analysis, a facial recognition analysis, a fingerprint analysis, a hand geometry analysis, an eye patterns analysis, a signature analysis and a voice waveform analysis. 
	However, Gemer teaches the personally identifiable information includes biometric data, wherein the biometric data includes one or more of a DNA analysis, an earlobe geometry analysis, a facial recognition analysis ([0057], e.g., face recognition), a fingerprint analysis, a hand geometry analysis, an eye patterns analysis, a signature analysis and a voice waveform analysis. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Derrick, and Gemer before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of mobile remote alcohol monitoring device of Gemer with a motivation to remotely monitor a monitored person's blood alcohol level when the monitored person is away from a place where a stationary device for blood alcohol measurement is located as taught by Gemer ([0005]).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Firminger further discloses the one or more sensor(s) include a camera ([0084], e.g., camera), wherein the camera is configured to capture a real-time image of the monitored individual ([0084], e.g., user 20*), wherein the real-time image is personally identifiable information ([0084], e.g., video camera, N.B.: an image of a person is a personally identifiable information).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Firminger as modified by Derrick does not explicitly teach comparing the real-time image of the monitored individual with a reference image of the monitored individual. 
	However, Gemer teaches comparing the real-time image of the monitored individual with a reference image of the monitored individual ([0057], e.g., comparing).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Derrick, and Gemer before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of mobile remote alcohol monitoring device of Gemer with a motivation to remotely monitor a monitored person's blood alcohol level when the monitored person is away from a place where a stationary device for blood alcohol measurement is located as taught by Gemer ([0005]).
	In addition, Firminger further discloses recording the real-time image of the monitored individual; and storing personally identifiable information ([0084], e.g., camera, N.B., capturing includes storing the image).

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Firminger further discloses the progress report on the monitored individual is periodically transmitted, randomly transmitted, transmitted based upon a sensor output ([0087], e.g., events) or an alert, transmitted based upon a predefined schedule, transmitting in response to a prompt from a monitoring network, or at the initiation of the monitored individual. 

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Firminger as modified by Gemer does not explicitly teach administering a reward system, wherein the reward system is configured to modify one or more reporting requirements by the monitored individual. 
	However, Derrick teaches administering a reward system, wherein the reward system is configured to modify one or more reporting requirements by the monitored individual ([0038], e.g., rules may be changed, or even temporarily suspended).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Gemer, and Derrick before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of remote tracking and communication device of Derrick with a motivation to adapt the system dynamically for a changing situation for low cost implementation of such dynamic adaptation.

	2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Firminger in view of Derrick, Gemer, and further in view of Hutz, US 8786425 B1 (hereinafter Hutz).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Firminger as modified by Derrick and Gemer does not explicitly teach generating a personal passcode; and prompting the monitored individual for the personal passcode. 
	However, Hutz teaches generating a personal passcode; and prompting the monitored individual for the personal passcode (Col. 5, lines 25 – 49, e.g., passcode and prompt).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Derrick, Gemer, and Hutz before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of aberration engine of Hutz with a motivation to reduce the chance of reporting a false alarm as taught by Hutz (Col. 5, lines 25 – 49).

	3.	Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Firminger in view of Braiman, US 2015/0371521 A1 (hereinafter Braiman), Gemer, Min et. al., US 2015/0193739 A1 (hereinafter Min), and further in view of Butler et. al., US 2015/0373104 A1 (hereinafter Butler).

	As for claim 8, Firminger discloses a monitoring method comprising: monitoring ([0065], e.g., provide, N.B.: data is provided to be monitored) one or more sensor(s) ([0084], e.g., sensing device 35*) associated with a biometric device ([0064], e.g., pedometer, accelerometers, and [0064], e.g., mobile communication device), wherein the one or more sensor(s) ([0084], e.g., sensing device 35*) are configured to collect personally identifiable information ([0084], e.g., video camera, N.B.: an image of a person is a personally identifiable information), wherein the personally identifiable information pertains to a monitored individual ([0084], e.g., user 20*) and enables the monitored individual to be uniquely identified ([0084], e.g., camera, N.B.: the image from camera can uniquely identify the user), wherein the one or more sensor(s) includes a Blood Alcohol Concentration (BAC) sensor ([0084], e.g., blood alcohol sensor);   recording the real-time image of the monitored individual ([0084], e.g., camera, N.B., capturing includes storing the image);  storing personally identifiable information ([0084], e.g., camera, N.B., capturing includes storing the image); and enabling a wireless transmitter ([0081], e.g., wireless and [0082], e.g., cellular phone) to transmit the monitored individual's compliance. 
	Firminger does not explicitly disclose the personally identifiable information includes location data, wherein the location data includes one or more of Global Positioning System (GPS) data, Wi-Fi access point identification information, cell phone tower identification information, wherein the location data is Assisted Global Positioning System (A-GPS) data. 
	However, Braiman teaches the personally identifiable information includes location data ([0061], e.g., assisted GPS), wherein the location data includes one or more of Global Positioning System (GPS) data ([0061], e.g., assisted GPS), Wi-Fi access point identification information, cell phone tower identification information, wherein the location data is Assisted Global Positioning System (A-GPS) data ([0061], e.g., assisted GPS).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger and Braiman before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of method of controlling location monitoring and reporting of Braiman with a motivation to ensure safety and security in the workplace by knowing the location of all employees whose activities may impact themselves, others or property as taught by Braiman ([0003]).
	Firminger as modified by Braiman does not explicitly teach comparing a real-time image of the monitored individual with a reference image of the monitored individual. 
	However, Gemer teaches comparing a real-time image of the monitored individual with a reference image of the monitored individual ([0057], e.g., comparing).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Braiman, and Gemer before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of mobile remote alcohol monitoring device of Gemer with a motivation to remotely monitor a monitored person's blood alcohol level when the monitored person is away from a place where a stationary device for blood alcohol measurement is located as taught by Gemer ([0005]).
	Firminger as modified by Braiman and Gemer does not explicitly teach determining, based upon monitoring the one or more sensor(s) associated with the biometric device, the monitored individual's compliance with attendance at a meeting. 
	However, Min teaches determining, based upon monitoring the one or more sensor(s) ([0119], e.g., sensor) associated with the biometric device, the monitored individual's compliance with attendance at a meeting ([0119], e.g., meeting).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Braiman, Gemer, and Min before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of conference room scheduling based on attendee locations of Min with a motivation to provide, record, and analyze an information on meeting attendance so that the meeting organizer understand the meeting situation .
	Firminger as modified by Braiman, Gemer, and Min does not explicitly teach attendance at one or more court hearings. 
	However, Butler teaches attendance at one or more court hearings ([0016], e.g., attend court hearings).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Braiman, Gemer, Min, and Butler before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of web-based publishing of enterprise information of Butler with a motivation to provide a system and method for publishing an integrated, normalized data structure to the cloud to make particular enterprise data available to remote and mobile devices as taught by Butler ([0001]) such as attendance information.

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 8. In addition, Firminger further discloses the one or more sensor(s) include a camera ([0084], e.g., camera), wherein the camera is configured to capture a real-time image of the monitored individual ([0084], e.g., video camera, N.B.: an image of a person is a personally identifiable information), wherein a real-time image is personally identifiable information ([0084], e.g., video camera, N.B.: an image of a person is a personally identifiable information).

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 8. In addition, Firminger further discloses the progress report on the monitored individual is periodically transmitted, randomly transmitted, transmitted based upon a sensor output ([0087], e.g., events) or an alert, transmitted based upon a predefined schedule, transmitted in response to a prompt from a monitoring network or at the initiation of the monitored individual. 

	4.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Firminger in view of Braiman, Gemer, Min, Butler, and further in view of Hutz.

	As for claim 13, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Firminger as modified by Braiman, Gemer, Min, and Butler does not explicitly teach generating a personal passcode; and prompting the monitored individual for the personal passcode. 
	However, Hutz teaches generating a personal passcode; and prompting the monitored individual for the personal passcode (Col. 5, lines 25 – 49, e.g., passcode and prompt).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Braiman, Gemer, Min, Butler, and Hutz before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of aberration engine of Hutz with a motivation to reduce the chance of reporting a false alarm as taught by Hutz (Col. 5, lines 25 – 49).

	5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Firminger in view of Braiman, Gemer, Min, Butler, and further in view of Derrick.

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Firminger as modified by Braiman, Gemer, Min, and Butler does not explicitly teach administering a reward system, wherein the reward system is configured to modify one or more reporting requirements by the monitored individual. 
	However, Derrick teaches administering a reward system, wherein the reward system is configured to modify one or more reporting requirements by the monitored individual ([0038], e.g., rules may be changed, or even temporarily suspended).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Braiman, Gemer, Min, Butler, and Derrick before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of remote tracking and communication device of Derrick with a motivation to adapt the system dynamically for a changing situation for low cost implementation of such dynamic adaptation.

	6.	Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Firminger in view of Derrick, Gemer, and further in view of Butler.

	As for claim 15, Firminger discloses A monitoring system comprising: at least one processor ([0079], e.g., server, note the processor in the server) associated with a server device ([0079], e.g., server); and at least one memory architecture (Fig. 1b, e.g., element 140 memory) coupled with the at least one processor device; wherein the server device receives ([0084], e.g., camera, N.B., capturing includes storing the image) monitored data from a client device ([0064], e.g., pedometer, accelerometers, and [0064], e.g., mobile communication device), wherein the client device receives personally identifiable information ([0084], e.g., video camera, N.B.: an image of a person is a personally identifiable information) from one or more sensors ([0084], e.g., sensing device 35*) associated with a biometric device ([0064], e.g., pedometer, accelerometers, and [0064], e.g., mobile communication device), wherein the personally identifiable information pertains to a monitored individual ([0084], e.g., user 20*) and enables the monitored individual to be uniquely identified ([0084], e.g., camera, N.B.: the image from camera can uniquely identify the user) and wherein the server device ([0079], e.g., server) receives ([0086], e.g., based, at least in part, on events data that may be provided by … one or more sensing devices), from a wireless transmitter ([0081], e.g., wireless and [0082], e.g., cellular phone), monitored data pertaining to the monitored individual. 
	Firminger does not explicitly disclose wherein the server device determines the monitored individual's compliance with two or more monitored requirements, wherein the monitored requirements include one or more of a curfew requirement, a probation requirement, compliance with a protection order, compliance with a self-medication requirement, compliance with one or more geographical constraints, attendance of one or more self-help meetings. 
	However, Derrick teaches wherein the server device determines the monitored individual's compliance with two or more monitored requirements, wherein the monitored requirements include one or more of a curfew requirement ([0038], e.g., curfew), a probation requirement, compliance with a protection order, compliance with a self-medication requirement, compliance with one or more geographical constraints ([0038], e.g., inclusion zones, exclusion zones), attendance of one or more self-help meetings. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger and Derrick before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of remote tracking and communication device of Derrick with a motivation to adapt the system dynamically for a changing situation for low cost implementation of such dynamic adaptation.
	Firminger as modified by Derrick does not explicitly teach additional monitored requirement including an abstinence requirement, compliance with a court order. 
	However, Gemer teaches additional monitored requirement including an abstinence requirement ([0019], e.g., alcohol monitoring device 100), compliance with a court order ([0003], e.g., court-ordered).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Derrick, and Gemer before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of mobile remote alcohol monitoring device of Gemer with a motivation to remotely monitor a monitored person's blood alcohol level when the monitored person is away from a place where a stationary device for blood alcohol measurement is located as taught by Gemer ([0005]).
	Firminger as modified by Derrick and Gemer does not explicitly teach additional monitored requirement including attendance at one or more court hearings, attendance at one or more probation officer meetings, a requirement of monitoring a smartphone, and one or more individual proximity restraints. 
	However, Butler teaches additional monitored requirement including attendance at one or more court hearings ([0016], e.g., attend court hearings), attendance at one or more probation officer meetings, a requirement of monitoring a smartphone, and one or more individual proximity restraints. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Derrick, Gemer, and Butler before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of web-based publishing of enterprise information of Butler with a motivation to provide a system and method for publishing an integrated, normalized data structure to the cloud to make particular enterprise data available to remote and mobile devices as taught by Butler ([0001]) such as attendance information.

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 15. In addition, Firminger further discloses the one or more sensor(s) includes a camera ([0084], e.g., camera), wherein the camera is configured to capture a real-time image of the monitored individual ([0084], e.g., user 20*), wherein the real-time image is personally identifiable information ([0084], e.g., video camera, N.B.: an image of a person is a personally identifiable information).

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 15. 
	Firminger as modified by Derrick and Butler does not explicitly teach a first software module executed by the at least one processor and the at least one memory architecture, wherein the first software module is configured to compare the real-time image of the monitored individual with a reference image of the monitored individual. 
	However, Gemer teaches a first software module executed by the at least one processor and the at least one memory architecture, wherein the first software module is configured to compare the real-time image of the monitored individual with a reference image of the monitored individual ([0057], e.g., comparing).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Derrick, Butler, and Gemer before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of mobile remote alcohol monitoring device of Gemer with a motivation to remotely monitor a monitored person's blood alcohol level when the monitored person is away from a place where a stationary device for blood alcohol measurement is located as taught by Gemer ([0005]).
	In addition, Firminger further discloses a second software module executed by the at least one processor and the at least one memory architecture, wherein the second software module is configured to record the real-time image of the monitored individual ([0084], e.g., camera, N.B., capturing includes storing the image); a third software module executed by the at least one processor and the at least one memory architecture, wherein the third software module is configured to store personally identifiable information ([0084], e.g., camera, N.B., capturing includes storing the image); and. 
	Firminger as modified by Gemer and Butler does not explicitly teach a fourth software module executed by the at least one processor and the at least one memory architecture, wherein the fourth software module is configured to determine the monitored individual's compliance with one or more monitored requirements, wherein the monitored requirements include one or more of an abstinence requirement, a curfew requirement, a probation requirement, compliance with a protection order, compliance with a court order, compliance with a self-medication requirement, compliance with one or more geographical constraints, attendance of one or more self-help meetings, attendance at one or more court hearings, attendance at one or more probation officer meetings, and one or more individual proximity restrains. 
	However, Derrick teaches a fourth software module executed by the at least one processor and the at least one memory architecture, wherein the fourth software module is configured to determine the monitored individual's compliance with one or more monitored requirements, wherein the monitored requirements include one or more of an abstinence requirement, a curfew requirement ([0038], e.g., curfew), a probation requirement, compliance with a protection order, compliance with a court order, compliance with a self-medication requirement, compliance with one or more geographical constraints ([0038], e.g., inclusion zones, exclusion zones), attendance of one or more self-help meetings, attendance at one or more court hearings, attendance at one or more probation officer meetings, and one or more individual proximity restrains. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Gemer, Butler, and Derrick before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of remote tracking and communication device of Derrick with a motivation to adapt the system dynamically for a changing situation for low cost implementation of such dynamic adaptation.

	7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Firminger in view of Derrick, Gemer, Butler, Cooper et. al., US 2002/0029350 A1 (hereinafter Cooper), and further in view of Braiman.

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 15. 
	Firminger as modified by Derrick, Gemer, and Butler does not explicitly teach the personally identifiable information includes biometric data, wherein the biometric data includes three or more of a DNA analysis, an earlobe geometry analysis, a facial recognition analysis, a fingerprint analysis, a hand geometry analysis, an eye patterns analysis, a signature analysis and a voice waveform analysis. 
	However, Cooper teaches the personally identifiable information includes biometric data, wherein the biometric data includes three or more of a DNA analysis ([0077], e.g., DNA), an earlobe geometry analysis, a facial recognition analysis ([0075], e.g., face recognition), a fingerprint analysis ([0075], e.g., finger print), a hand geometry analysis, an eye patterns analysis ([0075], e.g., eye/retina recognition), a signature analysis and a voice waveform analysis ([0075], e.g., voice recognition).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Derrick, Gemer, Butler, and Cooper before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of web based human services conferencing network of Cooper with a motivation to provide a positive digital identification of the user, computer, or player device owned by a person as taught by Cooper ([0075]).
	Firminger as modified by Derrick, Gemer, Butler, and Cooper does not explicitly teach wherein the personally identifiable information includes location data, wherein the location data includes one or more of Global Positioning System (GPS) data, Wi-Fi access point identification information, cell phone tower identification information, wherein the location data is Assisted Global Positioning System (A-GPS) data. 
	However, Braiman teaches wherein the personally identifiable information includes location data, wherein the location data includes one or more of Global Positioning System (GPS) data, Wi-Fi access point identification information, cell phone tower identification information, wherein the location data is Assisted Global Positioning System (A-GPS) data ([0061], e.g., assisted GPS).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Derrick, Gemer, Butler, Cooper, and Braiman before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of method of controlling location monitoring and reporting of Braiman with a motivation to ensure safety and security in the workplace by knowing the location of all employees whose activities may impact themselves, others or property as taught by Braiman ([0003]).

	8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Firminger in view of Derrick, Gemer, Butler, Suzuki et. al., US 2015/0061825 A1 (hereinafter Suzuki), and further in view of Spennemann et. al., US 2012/0062879 A1 (hereinafter Spennemann).

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 15. 
	Firminger as modified by Derrick, Gemer, and Butler does not explicitly teach a wristlet tether, wherein the wristlet tether includes a body temperature sensor. 
	However, Suzuki teaches a wristlet tether ([0029], e.g., mounted in a wrist), wherein the wristlet tether includes a body temperature sensor ([0029], e.g., body temperature).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Derrick, Gemer, Butler, and Suzuki before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of information processing device, control, method, and a non-transitory computer readable storage medium of Suzuki with a motivation to allow measuring the biological information of a user obtainable in the area of wrist of a user for easy and convenient measurement.
	In addition, Firminger further discloses the wristlet tether includes a Blood Alcohol Concentration (BAC) sensor ([0084], e.g., blood alcohol sensor).
	Firminger as modified by Derrick, Gemer, Butler, and Suzuki does not explicitly teach wherein the BAC sensor is a Near-Infrared Spectroscopy (N IRS) sensor. 
	However, Spennemann teaches wherein the BAC sensor is a Near-Infrared Spectroscopy (N IRS) sensor ([0003], e.g., near-infrared and [0037], e.g., 2100 nm, N.B.: NIRS includes 2100 nm spectrum).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Derrick, Gemer, Butler, Suzuki, and Spennemann before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of measuring instrument for determining the tissue alcohol concentration of Spennemann with a motivation to to reduce the measurement time or improve signal-to-noise ratio and reduce the required installation space as taught by Spennemann ([0006]).

	9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Firminger in view of Derrick, Gemer, Butler, and further in view of Suzuki.

	As for claim 20, most of limitations of this claim have been noted in the rejection of Claim 15. 
	Firminger as modified by Derrick, Gemer, and Butler does not explicitly teach a wristlet tether, wherein the wristlet tether include a biosensor. 
	However, Suzuki teaches a wristlet tether ([0029], e.g., mounted in a wrist), wherein the wristlet tether include a biosensor ([0029], e.g., biosensor).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Firminger, Derrick, Gemer, Butler, and Suzuki before him/her to modify the action execution based on user modified hypothesis of Firminger with the teaching of information processing device, control, method, and a non-transitory computer readable storage medium of Suzuki with a motivation to allow measuring the biological information of a user obtainable in the area of wrist of a user for easy and convenient measurement.

Response to Arguments
Applicant 's arguments filed 5/28/21 have been fully considered but they are not persuasive.
	The applicant argues that the newly amended claims are not disclosed by the references. Examiner respectfully disagrees. As presented above, the limitations are disclosed or taught by prior arts.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2017/0318265 A1 discloses a monitoring apparatus comprising a device body mounted in any one side of an object having a front side and a back side and at least two cameras, equipped in the device, for receiving images of the direction in which the front side of the object is directed and the direction in which the back side of the object is directed. 
        2.    US 2012/0081282 A1 discloses an electronic device including capturing an image of a face a user through a camera of the electronic device such that an application of the electronic device is accessible through the electronic device based on the image of the face of the user. 
        3.    US 4843377 A discloses alternative confinement and personal surveillance systems for prisoners, probationers and the like, which are often referred to as "home arrest", "home incarceration" or "remote confinement" systems. 
        4.    US 2011/0144455 A1 discloses monitoring systems and programs for a monitoring system for monitoring at least one parameter of a resting subject without contacting the subject. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485